DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed February 16, 2021.  Claim 1 is currently amended.  Claims 2-4 and 17 have been canceled.  Claims 1, 5-16, and 18-20 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1, 6, 7, and 16 as being anticipated by Noda et al (US 2006/0257994 A1) is withdrawn in view of applicant’s claim amendments and arguments filed February 16, 2021.
	Rejection of claim 2 as being unpatentable over Noda et al (US 2006/0257994 A1) in view of Kilper (US 2009/0078885 A1) is withdrawn in view of applicant’s claim cancelation.
	Rejection of claim 5 as being unpatentable over Noda et al (US 2006/0257994 A1) in view of Fuhr et al (US 2006/0051735 A1) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of claims 8-10 as being unpatentable over Noda et al (US 2006/0257994 A1) in view of Richmond et al (Us 2005/0026221 A1) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of claims 11 and 12 as being unpatentable over Noda et al (US 2006/0257994 A1) and Richmond et al (US 2005/0026221 A1) in view of Kilper (US 2009/0078885 A1) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of claim 14 as being unpatentable over Noda et al (US 2006/0257994 A1) and Richmond et al (US 2005/0026221 A1) in view of Fukuda et al (US 2003/0085354 A1) is withdrawn in view of applicant’s amendments to claim 1.


Allowable Subject Matter
Claims 1, 5-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the system of claim 1, specifically wherein the sensor of the position detector is fixed at a set distance along a first axis relative to the substrate holder, a target plate is fixed at a set distance along the same first axis relative to the picker tip, and processor is programmed to execute a method of isolating a first target analyte from the substrate with the picker, wherein the picker is driven along the first axis towards the first side of the substrate, and wherein during the driving step, the sensor or the target plate moves toward or away from the target plate or the sensor, respectively, the picker tip contacts and overtravels the substrate, and withdrawing the picker tip from the substrate to at least the point along the first axis at which the contacting step occurs, wherein the withdrawing step is performed after the overtraveling step and before the first target analyte is isolated from the substrate with the picker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         February 27, 2021

/Benjamin R Whatley/Primary Examiner, Art Unit 1798